UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8313


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

JAMES EDWARD PHIFER, a/k/a Rick Daye,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:94-cr-00041-RLV-1; 5:02-cv-00062-
RLV)


Submitted:    June 3, 2009                  Decided:   June 16, 2009


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Edward Phifer, Appellant Pro Se.      Keith Michael Cave,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James    Edward       Phifer       seeks   to     appeal   the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2008) motion and has moved this court for a certificate of

appealability.       A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2006).                    A prisoner satisfies

this   standard     by   demonstrating         that    reasonable      jurists   would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th   Cir.    2001).      We    have    independently        reviewed   the

record    and    conclude   that     Phifer      has    not    made    the   requisite

showing.    Accordingly, we deny Phifer’s motion for a certificate

of appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             DISMISSED




                                           2